Citation Nr: 1616535	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-68 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2009, for the award of service connection for a right knee scar.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee scar.

3.  Entitlement to a schedular rating in excess of 60 percent for right total knee replacement for the period prior to March 18, 2014 (exclusive of periods of temporary total ratings February 6, 2008, to March 31, 2009; December 3, 2009, to January 31, 2011; June 10, 2011, to October 31, 2011; and February 15, 2012, to March 31, 2012).

4.  Entitlement to an extraschedular rating for right total knee replacement for the period prior to March 18, 2014.

5.  Entitlement to a rating in excess of 10 percent prior to September 25, 2008, and a rating in excess of 20 percent beginning September 25, 2008, for service-connected right ankle disability.

6.  Entitlement to an extension of a temporary total rating (TTR) under 38 C.F.R. § 4.30 beyond January 31, 2011.

REPRESENTATION

Appellant represented by:  Sean A. Ravin, ESQ 

ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran had active service in the U.S. Army from June 1969 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2014, the Veteran's private attorney revoked the power of attorney of record in this matter.  The Veteran subsequently filed a Revocation of Power of Attorney with VA.  He has appointed no new representative, electing instead to continue with his appeal pro se before the Board.

In addition to the paper claims files, there are Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for service-connected right ankle disability and entitlement to an extension of a TTR beyond January 31, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his service-connected total knee replacement on February 27, 2008. 
 
2.  In giving the benefit of the doubt to the Veteran, the Board finds that the earliest competent credible evidence of a worsening of the Veteran's disability (manifested by the presence of a new right knee scar) within one year of his February 27, 2008, claim is the February 6, 2008, private operative report.

3.  For the period of the appeal, the Veteran's right knee scar was tender to palpation, but was not deep, unstable, or painful, and did not exceed an area of 12 square inches (77 sq.cm), and did not limit motion or function of the right knee.

4.  For the period prior to March 18, 2014, the Veteran was in receipt of the highest schedular rating allowable based on symptoms related to his right total knee replacement.

5.  For the period prior to March 18, 2014, the Veteran's right knee symptoms were contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 6, 2008, and no earlier, for the award of service connection for right knee scar have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

2.  The criteria for a disability rating greater than 10 percent for right knee scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

3.  The criteria for a schedular rating in excess of 60 percent for right total knee replacement have not been met for the period prior to March 18, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.68, 4.71, 4.71a, Diagnostic Code 5055 (2015).

4.  The criteria for an extraschedular rating for right total knee replacement have not been met for the period prior to March 18, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

For the issues decided herein, the Veteran was notified via letter dated in September 2011 of VA's duty to assist him in substantiating his increased rating and earlier effective date claims, and the effect of this duty upon his claims.  This letter also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements, nothing more is required.  These claims were re-adjudicated after the notice, to include in March 2015.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records (to include Social Security Administration, VA and private records) have been obtained and associated with the claims file, or are otherwise viewable on the VBMS electronic file systems.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, the Veteran was afforded the appropriate VA examination in March 2009.  The Board finds that this examination report is thorough and adequate, and thus is sufficient to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected scar and knee under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran. 

II.  Law and Analysis: Effective Date for Service Connection for Right Knee Scar

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

The Veteran seeks an effective date earlier than April 1, 2009, for the grant of the service connection and a 10 percent evaluation right knee scar.

Historically, in a June 1983 decision, the RO granted service connection for right knee disability.  As is pertinent to this claim, private treatment records show that the Veteran underwent right knee surgery on February 6, 2008.  He then submitted a claim for increased rating for right knee disability that was received by the RO on February 27, 2008.  He stated that he recently had knee surgery, and requested a temporary total rating.  

As is pertinent to this claim, a March 2008 rating decision granted a 100 percent rating for service-connected right knee disability, effective from February 27, 2008, through March 31, 2009.  Thereafter, an April 2009 rating decision granted service connection for right knee scar; a 10 percent rating was assigned effective April 1, 2009, the date that the temporary total rating period ended.  The Veteran filed a notice of disagreement with the effective date assigned.

Under 38 C.F.R. § 3.400(o)(1) an effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later.  However, claimants may also receive an earlier effective date if they experience an increase during the one-year period prior to filing a claim for an increase.  Gaston v. Shinseki, 605 F.3d at 984; 38 U.S.C. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).  The Board is also mindful that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a) ); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date"). 

Based on the foregoing, the Board has reviewed the evidence of record from February 27, 2007, to February 27, 2008, the one year prior to the date of his claim.  A February 6, 2008 private operative note, received by VA on February 27, 2008, shows that the Veteran underwent revision of an unstable right total knee arthroplasty.  A March 2009 VA examination report confirmed the existence of a post-operative right knee scar.

Affording the Veteran the benefit of the doubt, finds that the scar incurred during the February 6, 2008, right knee surgery reflects a worsening of the Veteran's condition in the one year prior to his February 27, 2008, claim, and that an effective date of February 6, 2008, and no earlier, for the award of a 10 percent for right knee scar is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no ascertainable date prior to February 2008 upon which to base an earlier effective date as no claim, formal or informal, was received prior to that date, and the scar was not factually ascertainable until after his right knee surgery in 2008.

III.  Law and Analysis: Increased Ratings 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Right Knee Scar

The Veteran is seeking a higher disability rating for his service-connected right knee scar, which is currently rated as 10 percent disabling under Diagnostic Code 7804.  The rating is effective until March 18, 2014, when the Veteran underwent a right above knee amputation.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

For one or two scars that are unstable or painful a 10 percent rating is warranted under Diagnostic Code 7804.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118.

Of record is a March 2009 VA examination report.  The Veteran's history of right knee surgeries in 1999, 2000, 2002 and 2008 were noted.  His current complaints were of pain, stiffness and swelling in the knee.  He made no complaints of numbness or tingling at the scar area.  Examination of the right knee revealed a 12-inch surgical scar over the distal thigh., knee and leg.  Tenderness was noted.  The examiner did not note any signs of disfigurement, skin breakdown, inflammation, or keloid formation. 

Review of the claims file shows that the Veteran did not undergo treatment for the postoperative residual scar, nor has he contended otherwise. 

Applying the Veteran's symptomatology to the rating criteria, the Board finds that higher rating is not warranted at any point during the period of the appeal (until March 18, 2014).  In this case, The Veteran did not describe a painful scar on VA examinations in 2009 and no such condition was identified by any VA examiner.  However, the scar was confirmed to be symptomatic with tenderness and such complaint is contemplated by the 10 percent disability rating in effect.  That said, there is no evidence of more than one right knee scar during the period of the appeal.  Thus, combining ratings for separate scars is not for consideration.  Here, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating for under DC 7804 for a single scar. 

There is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There are no clinical findings which indicate that the Veteran's scar was located on the head, face, or neck.  There is no evidence the scar was deep or caused limited function of the right knee or covered an area of 12 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  Consideration of the criteria under Diagnostic Code 7802 is also not warranted, as the highest evaluation allowed under this diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment for the period of the appeal, the claim must be denied.  See Fenderson, supra. 

A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  Right Total Knee Replacement

The Veteran maintains that he is entitled to a schedular rating in excess of 60 percent for right total knee replacement for the period prior to March 18, 2014 (exclusive of periods of temporary total ratings December 3, 2009, to January 31, 2011; June 10, 2011, to October 31, 2011; and February 15, 2012, to March 31, 2012).  

The Veteran's knee disability is currently evaluated as 60 percent disabling under Diagnostic Code 5055 governing the evaluation for status post total knee replacement.  Under this provision, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis, and a 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a.

Other provisions governing the evaluation of knee disabilities provide that limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  Malunion of these bones, with marked knee or ankle disability, is rated 30 percent disabling.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum(acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, pertaining to painful motion and functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Here, the Veteran underwent right knee surgery on February 6, 2008.  He then submitted a claim for increased rating for right knee disability that was received by the RO on February 27, 2008.  In a March 2008 rating decision, the RO granted a temporary 100 percent rating, effective February 27, 2008, through March 31, 2009, under Diagnostic Code 5055.  Thereafter, a 30 percent rating was assigned, effective April 1, 2009.  The Veteran filed a notice of disagreement in February 2009.

A March 2009 VA examination report notes the Veteran's complaints of right knee pain, stiffness, swelling and flare-ups.  On examination, range of motion after three repetitions was from 0 degrees of extension to 70 degrees of flexion.  There was no evidence of instability.  

In April 2009, the RO issued a rating decision continuing the 30 percent rating for right total knee replacement.  The Veteran submitted a notice of disagreement in May 2009.

On December 3, 2009, the Veteran underwent a revision of his right total knee arthroplasty.  In a January 2010 rating decision, the RO granted a temporary 100 percent rating, effective December 3, 2009, through January 31, 2011, under Diagnostic Code 5055.  Thereafter, a 30 percent rating was assigned, effective February 1, 2011.  

A June 10, 2011 VA examination report notes that the Veteran had right knee pain, swelling and weakness.  After his right knee gave out on him several weeks earlier, his private physician placed him on non-weight bearing status and told him to use crutches for ambulation.  His right knee had been placed in an immobilizer, so range of motion testing could not be completed.  Private treatment records show that the Veteran underwent a right total knee arthroplasty on August 3, 2011.  In October 2011, the RO granted: a 60 percent rating from February 1, 2011; a 100 percent rating from June 10, 2011; and a 60 percent rating from November 1, 2011. 

On February 15, 2012, the Veteran again underwent right knee surgery for a periprosthetic joint infection.  In a May 2012 rating decision, the RO granted a temporary 100 percent rating, effective February 15, 2012, through March 31, 2012.  Thereafter, a 60 percent rating was assigned, effective April 1, 2012.  

In January 2014, the RO issued a rating decision that granted a 60 percent rating for service-connected right total knee replacement effective February 1, 2008 (exclusive of periods of temporary total ratings February 6, 2008, to March 31, 2009, December 3, 2009, to January 31, 2011; June 10, 2011, to October 31, 2011; and February 15, 2012, to March 31, 2012).

On March 18, 2014, the Veteran underwent a right above-knee amputation.  In an October 2014 rating decision the RO discontinued the Veteran's 60 percent rating for right knee replacement under Diagnostic Code 5055 effective March 18, 2014.  Effective March 18, 2014, the Veteran was assigned a separate rating for above-knee amputation under Diagnostic Code 5162. 

For the period of the appeal, exclusive of the periods of temporary total ratings, the Veteran was assigned a 60 percent rating for his right knee replacement.  This is the highest allowable schedular rating for his right knee; a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055. 

Additionally, the consideration of a separate disability ratings based on limitation of motion or instability is not necessary because such symptomatology, if shown, would be considered a chronic residual of the disability, and is already contemplated in the 60 percent rating assigned under Diagnostic Code 5055. 

Moreover, under 38 C.F.R. § 4.68, known as the amputation rule, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. The rating for an above the knee amputation is 60 percent. 38 C.F.R. § 4.71a, DC 5162 (2015). Thus, no higher rating is available for the Veteran's right knee disability.

Consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007), the application of "staged" ratings have been considered, however, a staged rating is not warranted given that he is receiving the maximum schedular rating available.

Accordingly, based on the foregoing, the Board finds that the preponderance of the evidence is against a higher rating than that assigned herein and there is no further doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular Rating for Right Total Knee Replacement Prior to March 18, 2014

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016). Moreover, the Veteran has not identified any symptoms that are not adequately covered by the rating criteria. Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An earlier effective date of February 6, 2008, for the award of service connection for right knee scar is granted.

An initial rating in excess of 10 percent for right knee scar is denied.

A schedular rating greater than 60 percent for right total knee replacement prior to March 18, 2014, is denied.

An extraschedular rating for right total knee replacement prior to March 18, 2014, is denied.


REMAND

Videoconference Hearing Requests

Here, a January 2010 rating decision awarded a TTR under 38 C.F.R. § 4.30 for the Veteran's service-connected right knee disability, effective from December 3, 2009, through January 30, 2011.  The Veteran appealed, seeking an extension of the TTR period.  In a VA Form 9 received in January 2011, the Veteran indicated that he wished to attend a videoconference hearing before the Board regarding this issue.  This hearing has not yet been scheduled.

Additionally, a January 2009 rating decision increased the rating for the Veteran's service-connected right ankle disability from 10 percent to 20 percent, effective September 25, 2008.  The Veteran appealed the ratings assigned during the appeal period.  In a VA Form 9 received in June 2009, the Veteran indicated that he wished to attend a travel Board hearing regarding this issue.  In an August 2009 letter, he changed his request to a videoconference hearing before the Board regarding this issue.  Then, in September 2010 his attorney (at the time) requested a travel Board hearing.  No hearing before the Board was ever scheduled.  Specifically, in order to clarify the Veteran's August 2009 videoconference hearing request on the right ankle issue, the RO sent a letter to the Veteran in March 2015.  The Veteran was requested to "Please tell us on the enclosed form whether you still want requested a videoconference hearing at the Philadelphia Regional Office with a member of the Board of Veterans Appeals who would be in Washington DC.  If we do not hear from you within 30 days, we will schedule the hearing."  The Veteran did not respond and this hearing has not yet been scheduled.  

Therefore, the appeal of the issues of entitlement to an increased rating for service-connected right ankle disability and entitlement to a TTR after February 1, 2011, must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board on the issues of entitlement to an increased rating for service-connected right ankle disability and entitlement to an extension of a TTR under 38 C.F.R. § 4.30 beyond January 31, 2011.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


